J-S75010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
            v.                             :
                                           :
                                           :
ANDRA RAASUL CRISSWALLE                    :
                                           :
                  Appellant                :   No. 349 WDA 2017

           Appeal from the PCRA Order Entered February 9, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0015119-2002,
                         CP-02-CR-0015720-2002


BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                              FILED JUNE 1, 2018

      Appellant, Andra Raasul Crisswalle, appeals from the order denying his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. We affirm.

      The tragic facts of this case are summarized as follows. In the early

evening of January 25, 2002, Appellant and a codefendant, William

Thompson, entered Mr. Tommy’s, which is a restaurant located in the

Homewood neighborhood of Pittsburgh.           Upon entering, the two men

released a barrage of gunfire at the various patrons in the establishment.

The gunshots killed three people: Taylor Coles, an eight-year-old girl;

Parrish Freeman, the boyfriend of Taylor Coles’s mother; and Thomas

Mitchell, a wheelchair-bound individual.
J-S75010-17


        The PCRA court summarized the procedural history of the case as

follows:

              [Appellant] was charged by criminal information at CC
        200215119 with three counts of Criminal Homicide for the
        shooting deaths of Taylor Coles, Parish Freeman and Thomas
        Mitchell. The Commonwealth also filed a Notice of Intention to
        Seek the Death Penalty. At CC 200215720, [Appellant] was
        charged with one count of Aggravated Assault, one count of
        Carrying a Firearm Without a License, six counts of Recklessly
        Endangering Another Person[,1] and one count of Criminal
        Conspiracy. The matter was assigned to the Honorable David R.
        Cashman, Administrative Judge of the Criminal Division.
        [Appellant’s] first jury trial, in which he was tried jointly with his
        co-defendant, William Thompson, ended in a mistrial on
        November 23, 2004, when the jury was not able to reach
        verdicts on any of the counts as to both [of the] defendants.

              The second trial commenced on March 2, 2005, again
        before Judge Cashman. Between the first and second trial, the
        Commonwealth withdrew the Notice of Intention to Seek the
        Death Penalty. At the conclusion of the second trial, on March
        23, 2005, [Appellant] was found guilty of three counts of Murder
        of the First Degree and at all remaining counts at both criminal
        informations.1 [Appellant] was sentenced on June 20, 2005 to
        three consecutive terms of life imprisonment on the murder
        counts. On the other charges, he was sentenced to not less than
        ten nor more than twenty years at the Aggravated Assault
        count; to not less than three and one-half to seven years at the
        Firearms count; to not less than one (1) nor more than two (2)
        years at each of the [five] Reckless Endangerment counts and,
        to not less than ten (10) nor more than twenty (20) years at the
        Criminal Conspiracy count. The sentences were ordered to run
        consecutively, for an aggregate term of three life sentences plus
        twenty[-]eight and one[-]half to fifty[-]seven years [of]
        incarceration.

              1William Thompson’s trial again ended in a mistrial
              when the jury could not agree upon a verdict.
____________________________________________


1   One charge of recklessly endangering another person was later withdrawn.



                                           -2-
J-S75010-17



          [Appellant] filed a Pro-Se Notice of Appeal on July 19,
     2005. Subsequently, on October 14, 2005, a Statement of
     Matters Complained of on Appeal was filed by appellate counsel
     which identified twenty-nine (29) distinct claims.

           On January 15, 2010, Judge Cashman filed an 86[-]page
     Opinion addressing each of the twenty-nine (29) claims. Before
     the Superior Court, however, [Appellant] raised only four (4)
     claims in his brief[.]

                                   ***

           On February 22, 2012, the Superior Court affirmed the
     judgment of sentence. A Petition for Allowance of Appeal was
     then filed with the Supreme Court which raised the second, third
     and fourth claims that were presented to the Superior Court. On
     October 16, 2012, the Supreme Court denied the Petition for
     Allowance of Appeal. A subsequent Petition for Writ of Certiorari
     with the United States Supreme Court was denied on February
     25, [2013].

            On February 20, 2014, [Appellant], through new counsel,
     filed the instant Petition for Post Conviction Collateral Relief.
     This matter comes before this [c]ourt after the October 25, 2015
     recusal of the trial judge, The Honorable David R. Cashman,
     from the pending PCRA proceedings. In his February 20, 2014
     petition, [Appellant] raised [seven] claims[.]

                                   ***

          [Appellant] then filed a Motion to Supplement PCRA on
     March 10, 2014, raising three additional claims[.]

                                   ***

           The Commonwealth filed a reply, addressing the claims
     raised in both the original and supplemental petitions on June 6,
     2014 and requesting that all claims be dismissed without an
     evidentiary hearing. On March 19, 2015[,] Judge Cashman
     issued a Notice of Intention to Dismiss, advising [Appellant] that
     the [PCRA c]ourt intended to dismiss the Petition on the basis
     that the claims set forth in the petitions were not sufficiently
     pled and/or were without merit as a matter of law.

                                   -3-
J-S75010-17



            On April 21, 2015[, Appellant] filed a pleading challenging
      the [PCRA c]ourt’s Notice of Intention to Dismiss. In this reply,
      [Appellant] incorporated the allegations in the original and
      supplemental petitions and made argument on some of the
      claims from those petitions.     Before Judge Cashman could
      address the reply, [Appellant] sought, and obtained, Judge
      Cashman’s recusal.

PCRA Court Opinion and Notice of Intention to Dismiss, 12/15/15, at 2-7.

      Prior to his decision to recuse, on June 22, 2015, Judge Cashman

issued an order directing that Appellant be released to the custody of the

Sheriff of Allegheny County for the purpose of being transported to the court

of common pleas pending a hearing.         Subsequently, two identical orders

were issued pursuant to Appellant’s requests for postponement.

      After Judge Cashman’s recusal, the case was transferred to Judge

Jeffrey Manning.   On December 15, 2015, Judge Manning filed an opinion

and notice of intent to dismiss pursuant to Pa.R.Crim.P. 907. Appellant filed

a response in which he argued that Judge Manning violated the coordinate

jurisdiction rule by failing to hold the evidentiary hearing that Judge

Cashman had granted.       On June 9, 2016, Judge Manning filed an order

directing that Appellant secure the production of the transcripts of the voir

dire proceedings, file an amended PCRA petition addressing Appellant’s voir

dire claims, and attach supporting affidavits.

      A status hearing was held on November 1, 2016. On November 29,

2016, Appellant filed affidavits and a defense proffer.    On December 28,

2016, Judge Manning filed a second opinion and notice of intent to dismiss

                                     -4-
J-S75010-17


pursuant to Pa.R.Crim.P. 907.      Appellant filed a response on January 12,

2017.     On February 9, 2017, the PCRA court entered an order denying

Appellant’s PCRA petition. This timely appeal followed. The PCRA court did

not direct Appellant to file a Pa.R.A.P. 1925(b) statement.     On March 22,

2017, the PCRA court entered an order indicating that its opinions dated

December 15, 2015, and December 28, 2016, satisfy the requirements of

Pa.R.A.P. 1925(a).

        Appellant now presents the following issues for our review:

        1. DID THE TRIAL COURT [ERR] IN DISMISSING THE PCRA
        PETITION WITHOUT A HEARING WHERE PETITIONER MADE A
        CLEAR SHOWING THAT SEVERAL ALLEGATIONS OF INEFFECTIVE
        ASSISTANCE OF COUNSEL RAISED A GENUINE ISSUE OF FACT
        WHICH, IF RESOLVED IN HIS FAVOR, WOULD HAVE ENTITLED
        HIM TO RELIEF[?]

        2. WAS TRIAL COUNSEL … INEFFECTIVE FOR NOT OBJECTING
        TO THE CLOSING ARGUMENT OF THE PROSECUTOR WHICH
        BOTH   IMPROPERLY   BOLSTERED   THE  CREDIBILITY  OF
        COMMONWEALTH WITNESS AND DENIGRATED THE CREDIBILITY
        OF THE DEFENSE WITNESS JEROME SOLOMON?

        3. WAS THE PETITIONER . . . DENIED EFFECTIVE ASSISTANCE
        OF COUNSEL AND HIS CONSTITUTIONAL RIGHT TO A PUBLIC
        TRIAL WHERE TRIAL COUNSEL TOLD PETITIONER’S MOTHER
        AND AUNT THAT THEY WERE NOT PERMITTED IN THE JURY
        SELECTION ROOM DURING THE PICKING OF THE JURY[?]
        [APPELLANT] HAS A SIXTH AMENDMENT RIGHT TO A PUBLIC
        TRIAL AS WELL AS A CONCURRENT RIGHT UNDER THE
        PENNSYLVANIA CONSTITUTION ARTICLE 1 SECTION 9 AND
        SECTION 11.

        4. TRIAL COUNSEL WAS INEFFECTIVE FOR ALLOWING THE
        FOLLOWING QUESTION TO BE ASKED WITH NO BASIS IN FACT
        BUT HIGHLY PREJUDICIAL ALLOWING THE JURY TO INFER A
        PAST SHOOTING EPISODE ON THE PART OF THE PETITIONER.[]


                                      -5-
J-S75010-17


      5. WAS IT REVERSIBLE ERROR IN THE CHARGE TO THE JURY ON
      ALIBI, WHERE THE TRIAL COURT NEVER INFORMED AND/OR
      MADE CLEAR TO THE JURY THAT A DEFENDANT’S FAILURE TO
      PROVE THE ALIBI IS NOT IN AND OF ITSELF A BASIS OF
      FINDING GUILT AND THAT A REASONABLE DOUBT COULD ARISE
      BASED UPON ALIBI EVIDENCE EVEN WHERE THE DEFENSE
      EVIDENCE IS WHOLLY NOT BELIEVED?

Appellant’s Brief at 3.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super.

2014) (en banc)). This Court is limited to determining whether the evidence

of record supports the conclusions of the PCRA court and whether the ruling

is free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that

are supported in the record and will not disturb them unless they have no

support in the certified record.   Commonwealth v. Rigg, 84 A.3d 1080,

1084 (Pa. Super. 2014).

      Appellant first argues that the PCRA court erred in dismissing his PCRA

petition without a hearing. Appellant’s Brief at 7-10. Specifically, Appellant

contends that, because Judge Cashman originally scheduled an evidentiary

hearing prior to recusing from the case, Judge Manning subsequently

violated the law of the case doctrine by refusing to hold an evidentiary

hearing after the case was transferred to him. Id. at 8-10.


                                     -6-
J-S75010-17


      “Whether the Law of the Case Doctrine precludes review in a given

situation is a pure question of law. Therefore, our standard of review is de

novo.”   Commonwealth v. Lancit, 139 A.3d 204, 206 (Pa. Super. 2016)

(internal citations omitted).

      The law of the case doctrine “refers to a family of rules which embody

the concept that a court involved in the later phases of a litigated matter

should not reopen questions decided by another judge of that same court or

by a higher court in the earlier phases of the matter.” Commonwealth v.

Starr, 664 A.2d 1326, 1331 (Pa. 1995).

      Among the related but distinct rules which make up the law of
      the case doctrine are that: (1) upon remand for further
      proceedings, a trial court may not alter the resolution of a legal
      question previously decided by the appellate court in the matter;
      (2) upon a second appeal, an appellate court may not alter the
      resolution of a legal question previously decided by the same
      appellate court; and (3) upon transfer of a matter between trial
      judges of coordinate jurisdiction, the transferee trial court may
      not alter the resolution of a legal question previously decided by
      the transferor trial court.

            The various rules which make up the law of the case
      doctrine serve not only to promote the goal of judicial economy
      … but also operate (1) to protect the settled expectations of the
      parties; (2) to insure uniformity of decisions; (3) to maintain
      consistency during the course of a single case; (4) to effectuate
      the proper and streamlined administration of justice; and (5) to
      bring litigation to an end.

Id. (citations omitted).     “[T]he law of the case doctrine might not apply

under exceptional circumstances, including: an intervening change in the

law, a substantial change in the facts, or if the prior ruling was ‘clearly

erroneous’    and   ‘would      create   a     manifest   injustice   if   followed.’”

                                         -7-
J-S75010-17


Commonwealth v. McCandless, 880 A.2d 1262, 1268 (Pa. Super. 2005)

(en banc) (quoting Starr, 664 A.2d at 1332).

      In order to obtain relief in the form of an evidentiary hearing, a

petitioner must properly plead his claims.      42 Pa.C.S. § 9545.    Section

9545(d) of the Post Conviction Relief Act provides as follows:

      (d) Evidentiary hearing.--

             (1) Where a petitioner requests an evidentiary hearing, the
      petition shall include a signed certification as to each intended
      witness stating the witness’s name, address, date of birth and
      substance of testimony and shall include any documents material
      to that witness’s testimony. Failure to substantially comply with
      the requirements of this paragraph shall render the proposed
      witness’s testimony inadmissible.

42 Pa.C.S. § 9545(d).

      Regarding evidentiary PCRA hearings, we have observed that there is

no absolute right to an evidentiary hearing on any PCRA petition.

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008). An

evidentiary hearing is not a discovery tool to be utilized by a petitioner to

conduct investigation and interrogation to search for support for vague or

boilerplate allegations of ineffectiveness.   Commonwealth v. Wells, 578

A.2d 27, 32 (Pa. Super. 1990).

      A petitioner must set forth an offer of sufficient facts, from which a

reviewing court can conclude that trial counsel or appellate counsel may

have been ineffective, that he intends to prove at an appropriate hearing.

This offer must be given before a hearing can be granted. Wells, 578 A.2d


                                     -8-
J-S75010-17


at 32.   In addition, a petitioner must attach affidavits, records, or other

documents which are not a part of the record to his PCRA petition.

Pa.R.Crim.P. 902(A)(12) and 902(D).

     Our review of the record reflects that Appellant filed the instant PCRA

petition on February 20, 2014.    PCRA Petition, 2/20/14.   Judge Cashman

filed a Pa.R.Crim.P. 907 notice of intent to dismiss on March 19, 2014.

Notice of Intent to Dismiss, 3/19/14. On April 21, 2014, Appellant filed an

“opposition” to the notice of intent to dismiss.      Opposition to Notice,

4/21/14.

     The record further establishes that the PCRA court filed three transport

orders, directing that Appellant be transported to the Allegheny County

Courthouse for the purposes of an unspecified hearing before the PCRA

court. The text of the first transport order, which appears to be a computer-

generated form document, is as follows:

          AND NOW, 22nd day of June, 2015 after consideration of
     the petition requesting the issuance of a writ of habeas corpus
     presented by [Appellant] it is ORDERED that the Petition is
     GRANTED.

            It is ORDERED that the Superintendent of the confinement
     location, SCI Forest shall ensure that [Appellant] appears before
     this Court on 07/27/2015 at 1:30PM at Courtroom 310 -
     Allegheny County Courthouse for the purpose of PCRA Hearing
     and shall release him or her to the Allegheny County Sheriff, the
     Constable, or other designated/appointed police officer who shall
     transport [Appellant] to the court[.]
.
          [Appellant] shall be returned to the SCI Forest upon
     completion of the PCRA Hearing unless he or she is no longer


                                    -9-
J-S75010-17


      subject to a sentence to be served with the SCI Forest or the
      court orders otherwise.

Transport Order, 6/22/15.

      Two additional transport orders were also filed, which reflected that

the hearing had been postponed.      Transport Orders, 7/17/15 and 9/8/15.

Except for the dates and times, the subsequent transport orders were

identical to the first transport order. We observe that the record is devoid of

a petition requesting the issuance of a writ of habeas corpus as stated in the

transport orders. In addition, there is no indication in the record concerning

the actual purpose of the “PCRA Hearing” mentioned in the transport orders.

Moreover, completely missing from the record is any order from the PCRA

court specifically granting Appellant an evidentiary hearing.

      The record further reflects that on November 4, 2015, this matter was

transferred from Judge Cashman to Judge Manning.           On December 15,

2015, Judge Manning issued an opinion and notice of intent to dismiss

pursuant to Pa.R.Crim.P. 907. Opinion and Notice, 12/15/15. On January

27, 2016, Appellant filed an “opposition” to Judge Manning’s notice of intent

to dismiss, in which Appellant claimed that Judge Manning violated the

coordinate jurisdiction rule by failing to hold the “evidentiary hearing” that

Judge Cashman had allegedly granted. Opposition to Notice, 1/27/16.

      On June 9, 2016, Judge Manning filed an opinion and order addressing

Appellant’s claim that Judge Manning had violated the law of the case

doctrine. Specifically, Judge Manning’s order stated the following:

                                    - 10 -
J-S75010-17


     The dockets do not include any orders from Judge Cashman
     addressing the merits of the claims after the filing of
     [Appellant’s] reply to the Notice to Dismiss or indicating that
     [Appellant] was entitled to an evidentiary hearing on none, one,
     some or all of the claims. The three orders identified above
     establish nothing more than the scheduling of proceedings to
     address the PCRA Petition.      To suggest that those orders
     indicated that Judge Cashman concluded that an evidentiary
     hearing was required to address each and every claim is
     erroneous.

           [Appellant] contends in his reply that [the PCRA c]ourt was
     required to hold an evidentiary hearing because Judge
     Cashman’s scheduling orders constituted a determination that
     [Appellant] had established that an evidentiary hearing was
     required to address the claims. . . . The record in this case
     establishes that there was no decision by Judge Cashman that
     [Appellant] was entitled to an evidentiary hearing on the claims
     included in [Appellant’s] initial and subsequent PCRA Petitions.

PCRA Court Opinion and Order, 6/9/16, at 2-3 (unnumbered).

     Upon review of the record, we are constrained to agree with Judge

Manning’s conclusion that Judge Cashman did not explicitly grant an

evidentiary hearing in this matter.   Accordingly, we cannot conclude that

Judge Manning, who received this case upon transfer from Judge Cashman,

altered the resolution of a legal question previously decided by Judge

Cashman. Hence, Appellant’s claim lacks merit.

     In his remaining issues, Appellant challenges the effective assistance

of trial counsel. Our Supreme Court has long stated that in order to succeed

on a claim of ineffective assistance of counsel, an appellant must

demonstrate (1) that the underlying claim is of arguable merit; (2) that

counsel’s performance lacked a reasonable basis; and (3) that the


                                   - 11 -
J-S75010-17


ineffectiveness of counsel caused the appellant prejudice. Commonwealth

v. Pierce, 786 A.2d 203, 213 (Pa. 2001).

      We have explained that trial counsel cannot be deemed ineffective for

failing to pursue a meritless claim.    Commonwealth v. Loner, 836 A.2d

125, 132 (Pa. Super. 2003) (en banc). Moreover, with regard to the second

prong, we have reiterated that trial counsel’s approach must be “so

unreasonable    that   no   competent    lawyer    would   have    chosen   it.”

Commonwealth v. Ervin, 766 A.2d 859, 862-863 (Pa. Super. 2000)

(quoting Commonwealth v. Miller, 431 A.2d 233 (Pa. 1981)).

      Our Supreme Court has discussed “reasonableness” as follows:

             Our inquiry ceases and counsel’s assistance is deemed
      constitutionally effective once we are able to conclude that the
      particular course chosen by counsel had some reasonable basis
      designed to effectuate his client’s interests. The test is not
      whether other alternatives were more reasonable, employing a
      hindsight evaluation of the record.        Although weigh the
      alternatives we must, the balance tips in favor of a finding of
      effective assistance as soon as it is determined that trial
      counsel’s decision had any reasonable basis.

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (quoting

Commonwealth ex rel. Washington v. Maroney, 235 A.2d 349 (Pa.

1967)) (emphasis in original).

      In addition, we are mindful that prejudice requires proof that there is a

reasonable probability that, but for counsel’s error, the outcome of the

proceeding would have been different. Pierce, 786 A.2d at 213. “A failure

to satisfy any prong of the ineffectiveness test requires rejection of the claim



                                     - 12 -
J-S75010-17


of ineffectiveness.”    Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009) (citing Commonwealth v. Sneed, 899 A.2d 1067 (Pa. 2006)). Thus,

when it is clear that a petitioner has failed to meet the prejudice prong of an

ineffective-assistance-of-counsel claim, the claim may be disposed of on that

basis alone, without a determination of whether the first two prongs have

been met.     Commonwealth v. Baker, 880 A.2d 654, 656 (Pa. Super.

2005).

      It is presumed that the petitioner’s counsel was effective, unless the

petitioner proves otherwise. Commonwealth v. Williams, 732 A.2d 1167,

1177 (Pa. 1999).       Moreover, we are bound by the PCRA court’s credibility

determinations    where     there   is     support   for   them   in   the   record.

Commonwealth v. Battle, 883 A.2d 641, 648 (Pa. Super. 2005) (citing

Commonwealth v. Abu-Jamal, 720 A.2d 79 (Pa. 1998)).

      Appellant’s initial claim of ineffective assistance is that trial counsel

erred in failing to object at the time of the prosecutor’s closing remarks.

Appellant’s Brief at 11-20. Appellant alleges that the prosecutor improperly

bolstered the credibility of a Commonwealth witness and denigrated the

credibility of a defense witness.        Appellant contends that defense counsel

was ineffective for failing to lodge objections to the prosecutor’s comments.

More specifically, Appellant takes umbrage with the following statements

made by the prosecutor during the closing argument:

      Ladies and gentlemen, it is a smear game plan.              You heard
      Dwayne Morris. That man was not lying.

                                         - 13 -
J-S75010-17



N.T., 3/17-23/05, at 411.2

        DeWayne Morris told you the truth.

Id. at 412.3

        It is because of [Appellant that Shaheeda Walker] is going to get
        10 years in jail.

Id. at 416.4
____________________________________________


2   The full text of the prosecutor’s comments is as follows:

              Ladies and gentlemen, it is a smear game plan.

              You heard DeWayne Morris. That man was not lying. He
        was not jonesing on the stand. Maybe he was a little nervous.
        Maybe there were unfamiliar faces in the gallery. Maybe he was
        thinking about witness protection. Get me out of here quickly.
        What am I doing testifying? He wasn’t jonesing. They sent him
        to a heroin program because he relapsed to two bags a day
        because of what he saw.

N.T., 3/17-23/05, at 411-412.

3   This statement by the prosecutor was offered in the following framework:

              DeWayne Morris told you the truth. He told you what he
        saw. He’s known [Appellant] for years. He’s known him for
        years.   He didn’t come forward on his own.        Nobody in
        Homewood comes forward on their own. When [eyewitness]
        Tony Boyd told Detective Nutter you better ask DeWayne Morris
        because DeWayne and I both saw [Appellant]. We saw each
        other after the shooting and he said did you see who did it.
        Yeah, I seen it. It was [Appellant]. I know who it was. And
        that happened on Frankstown Avenue. They both testified to the
        same thing. They both saw [Appellant]. They both knew
        [Appellant].

N.T., 3/17-23/05, at 411-412.




                                          - 14 -
J-S75010-17



      You want to talk about criminal falsehood, people you should not
      believe. Let’s talk about Jerome Solomon. . . .

Id. at 391.5

      “The standard for granting a new trial because of the comments of a

prosecutor is a high one.” Commonwealth v. Poplawski, 852 A.2d 323,

327 (Pa. Super. 2004).          “[R]eversible error arises from a prosecutor’s

comments only where their unavoidable effect is to prejudice the jurors,
(Footnote Continued) _______________________

4 The prosecutor’s comment pertaining to Shaheeda Walker was offered in
the following context:

      But I can tell you one thing. [Shaheeda Walker], she does not
      want to believe that [Appellant], the first love of her life, is the
      one that put that bullet in that little girl. No. She is here to
      testify for you because of one person, [Appellant]. He is the one
      that put [Shaheeda’s] wheels on that trackless path to the world
      of drug deals. This man who would hold himself up as the great
      higher education advocate. No, [Appellant] is the one that got
      [Shaheeda] involved in drug deals. It is because of him she is
      going to get 10 years in jail. It is because of him she had to
      come in and testify against him.

N.T., 3/17-23/05, at 415-416.

5The prosecutor’s complete comment regarding Jerome Solomon, which was
made while discussing multiple witnesses with crimen falsi convictions, was
as follows:

      You want to talk about criminal falsehood, people you should not
      believe. Let’s talk about Jerome Solomon who in his prison red
      to talk about all his scrapes, retail theft dating back to 1986, and
      his counselor who couldn’t keep him out of jail because all he
      had was dirty urines and retail theft to support his habit. You
      want to talk about crimes of falsehood.

N.T., 3/17-23/05, at 391.



                                         - 15 -
J-S75010-17


forming in their minds a fixed bias and hostility toward the defendant such

that they could not weigh the evidence objectively and render a fair verdict.”

Commonwealth v. Busanet, 54 A.3d 35, 64 (Pa. 2012) (citation omitted).

     This standard permits us to grant a new trial based on the
     comments of a prosecutor only if the unavoidable effect of the
     comments prevented the jury from considering the evidence. A
     prosecutor must have reasonable latitude in fairly presenting a
     case to the jury and must be free to present his or her
     arguments with logical force and vigor.

Poplawski, 852 A.2d at 327.

     We are further mindful of the following:

           In determining whether the prosecutor engaged in
           misconduct, we must keep in mind that comments
           made by a prosecutor must be examined within the
           context of defense counsel’s conduct. It is well
           settled that the prosecutor may fairly respond to
           points made in the defense closing.        Moreover,
           prosecutorial misconduct will not be found where
           comments were based on the evidence or proper
           inferences therefrom or were only oratorical flair.

     Commonwealth v. Judy, 978 A.2d 1015, 1019-1020 (Pa.
     Super. 2009) (quotations, quotation marks, and citations
     omitted). See Commonwealth v. Ragland, 991 A.2d 336 (Pa.
     Super. 2010).

Commonwealth v. Hogentogler, 53 A.3d 866, 878 (Pa. Super. 2012). In

addition, we have long stated that “[d]uring closing argument, a prosecutor

may comment on the credibility of a Commonwealth’s witness, especially

where   that   witness’[s]   credibility   is   attacked   by   the   defense.”

Commonwealth v. La, 640 A.2d 1336, 1347 (Pa. Super. 1994).




                                    - 16 -
J-S75010-17


     In addressing this claim of ineffective assistance of counsel, the PCRA

court offered the following analysis that concentrated on the merit of the

underlying claims of prosecutorial misconduct during the closing argument:

           There is no factual dispute as to the statements made [by]
     the prosecutor in his closing argument that [Appellant]
     challenges as being improper. Because this [c]ourt finds that
     the statements were not improper, these claims will be denied
     without a hearing.

           It is well settled that comments made by a prosecutor in
     closing argument will constitute error only where the
     unavoidable effect of the comments is to prejudice the jury by
     forming in their minds fixed bias and hostility toward a
     defendant such that they could not weigh the evidence
     objectively and render a true verdict. The comments must be
     weighed cumulatively rather than individually. If cumulatively
     they amount to improper and prejudicial, then a new trial will be
     granted. Commonwealth v. Cottam, 616 A2.3 988, 996 (Pa.
     1992). The Supreme Court in Cottam also noted, however, that
     the comments must be viewed in context; that it is proper for a
     prosecutor to rebut a defense counsel’s arguments, and that a
     prosecutor may vigorously argue his case as long as his
     comments are supported by the evidence or can be inferred from
     the evidence.     Id.   Moreover, a prosecutor is permitted to
     comment on the testimony of the witness and to make argument
     as to that witness’[s] credibility and to respond to credibility
     arguments raised by defense counsel.

            This [c]ourt has reviewed the closing arguments of counsel
     for both defendants as well as for the prosecution. It is clear
     that each of the . . . statements that [Appellant] contends were
     improper were not, in the context of this trial, and the evidence
     presented, improper.      The first two comments were proper
     responses to defense counsel’s attack on the credibility of
     Dwayne Morris. [Appellant’s] counsel, after discussing Morris’[s]
     drug use, told the jury that during his testimony, Dwayne Morris
     “...looked like he was jonesing on the stand, like he needed
     another fix.”     ([N.T., 3/17-23/05, at] 315-316).      He also
     reminded the jury of Morris’[s] crimen falsi convictions and
     argued that they affected [Morris’s] credibility. ([Id. at] 316).
     [Defense counsel] then argued that because Morris received

                                   - 17 -
J-S75010-17


      assistance with living expenses through the witness protection
      program he had an inducement to “...come in and say something
      that he thinks is going to benefit the Commonwealth because he
      is not going to get this anywhere else.” ([Id. at], 317). Clearly,
      defense counsel was arguing to the jury that Morris was not a
      person worthy of belief. This entitled the [C]ommonwealth to
      rebut those claims with argument as to why the jury should
      believe the witness.

            The remarks about Shaheeda Walker were similarly a
      proper response to defense counsel’s argument that she lacked
      credibility. [Appellant’s] attorney told that jury that Walker
      faced ten years in jail but was hoping for leniency in exchange
      for her testimony. ([N.T., 3/17-23/05, at] 322). It was proper,
      then, for the Commonwealth to point out that the crimes she
      committed that put her at risk for lengthy incarceration were
      done in the service of [Appellant].

            Likewise, it was entirely proper for the Commonwealth to
      question the credibility of defense witness Jerome Solomon and
      of [Appellant] himself. The Commonwealth introduced evidence
      of Solomon’s conviction for crimes of falsehood. [N.T., 3/14-
      15/05, at 339-345.] It is axiomatic that such convictions can be
      used to challenge the credibility of the witness. Pa. Rule of
      Evidence 609. The jury was instructed as such. [N.T., 3/17-
      23/05, at 462-463, 468-469, and 565-566.] It was wholly
      proper for the Commonwealth to argue to the jury that the
      evidence of the witness’[s] conviction for a crime of falsehood
      should be considered by them in weighing his credibility.

             . . . Accordingly, because the prosecution’s argument was
      proper, these claims are without merit as a matter of law and
      will be dismissed without a hearing.

PCRA Court Opinion and Notice of Intent to Dismiss, 12/15/15, at 9-11.

      Upon our complete review of the record, we are constrained to agree

with the PCRA court that the comments of the prosecutor were appropriate.

It is our determination that the prosecutor’s comments were within the

bounds of oratorical flair and constituted fair response to Appellant’s attacks


                                    - 18 -
J-S75010-17


on the witnesses’ credibility.       For these reasons, we conclude that trial

counsel was not ineffective for failing to object to the above-referenced

statements, and that a mistrial would not have been warranted in any event.

Hence, Appellant’s claims of trial counsel ineffectiveness are without merit.

      Appellant next argues that trial counsel was ineffective for allegedly

informing Appellant’s mother and aunt that they were not permitted into the

courtroom during the jury selection process.         Appellant’s Brief at 21-28.

Appellant asserts that trial counsel’s comments to these two family members

somehow resulted in Appellant being denied his constitutional right to a

public trial.

      In addressing this claim, we begin by acknowledging the following

well-established general legal principles pertaining to the right to trials being

open to the public:

            The Sixth Amendment right to a public trial in a criminal
      case is binding on the states through the due process clause of
      the Fourteenth Amendment.

                The Pennsylvania Constitution likewise guarantees
                an accused’s right to a public trial. The right to a
                public trial is applicable to voir dire proceedings.

                                        ***

                In determining whether the voir dire procedure ...
                violated [a defendant’s] right to a public trial, we
                keep in mind that such right serves two general
                purposes: (1) to prevent an accused from being
                subject to a star chamber proceeding; and (2) to
                assure the public that standards of fairness are being
                observed. The public’s right to attend a trial is not
                absolute, and exists as a guarantee of fairness in

                                        - 19 -
J-S75010-17


            judicial conduct during criminal court proceedings.
            Where trial courts perceive a threat to the orderly
            administration of justice in their courtrooms by an
            unmanageable public, they may always place
            reasonable restrictions on access to the courtroom,
            so long as the basic guarantees of fairness are
            preserved such as by the presence of the press and
            the making of a record for later review.

      The question in a particular case is whether that control [over
      the courtroom] is exerted so as not to deny or unwarrantedly
      abridge ... the opportunities for the communication of thought
      and the discussion of public questions immemorially associated
      with resort to public places.

Commonwealth v. Phillips, 946 A.2d 103, 109 (Pa. Super. 2008)

(citations and quotation marks omitted).

      Interestingly, Appellant attempts to avoid proving the prejudice prong

of this claim of ineffective assistance of counsel.   Appellant argues in his

brief to this Court that “[t]he fact that his attorney purposefully misled

[Appellant] and his family into giving up the aforesaid constitutional

protection is even more egregious than if the trial court did it and that

should be ineffectiveness per se.”      Appellant’s Brief at 23.     Appellant

contends that “[b]ecause denial of a public trial is structural error, it would

be impossible for [Appellant] to establish actual prejudice, and as such, it

must be presumed.” Id. at 27.

      Appellant’s presumption of prejudice argument is correct in the context

of a direct appeal.   See Sullivan v. Louisiana, 508 U.S. 275, 281-282

(1993) (explaining that harmless-error review does not pertain to structural

errors); Commonwealth v. Rega, 20 A.3d 777, 786 (Pa. 2013) (stating

                                    - 20 -
J-S75010-17


“various courts have found a violation of the right to a public trial to be in

the nature of a structural error”). See also Waller v. Georgia, 467 U.S.

39, (1984) (concluding, in context of a direct appeal, that “the defendant

should not be required to prove specific prejudice in order to obtain relief for

a violation of the public-trial guarantee”).     However, where, as here, a

public-trial violation is asserted in the context of an ineffective assistance of

counsel claim, the petitioner must prove that prejudice resulted from

counsel’s conduct.   See Rega, 20 A.3d at 787 (holding that because the

appellant “did not object to the after-hours courtroom arrangements [which

ostensibly violated his right to a public trial], the only cognizable aspect of

his claim is that of deficient stewardship, as to which he must establish

prejudice”) (citation omitted); Commonwealth v. Johnson, 500 A.2d 173,

177 (Pa. Super. 1985) (applying the “actual prejudice” standard when

assessing the appellant’s claim that his right to a public trial was violated,

and that counsel acted ineffectively by failing to object to the court’s

conducting nonpublic jury selection).    Here, Appellant offers no discussion

pertaining to how he was prejudiced by trial counsel allegedly informing his

mother and aunt that they could not attend the jury selection proceeding.

See Appellant’s Brief at 21-28 (alleging only that prejudice is presumed

where a violation of the right to a public trial occurs).       Accordingly, we

conclude that Appellant has failed to demonstrate that he was prejudiced by




                                     - 21 -
J-S75010-17


trial counsel’s conduct. Consequently, Appellant is not entitled to relief on

this claim of ineffective assistance of counsel.

      Appellant next argues that trial counsel was ineffective for failing to

object to a particular line of questioning posed by the prosecutor during

cross-examination of Appellant.      Appellant’s Brief at 29-33.   Specifically,

Appellant asserts the following:

             In the case sub judice, the objection to the prejudicial
      leading question assuming, without any factual basis, that
      [Appellant] was engaged in an earlier shooting of [Thomas]
      Mitchell which left him a paraplegic was made the next court day
      after the defense had rested and the Commonwealth had called
      three rebuttal witnesses was untimely and had no legal effect.
      By not raising a timely objection, trial counsel permitted error to
      insinuate itself into the record and complaining thereafter to no
      avail.

            Even though the petitioner denied it, the seed was planted
      in the minds of the jury that maybe, just maybe, [Appellant] was
      involved in the earlier shooting of Mitchell, making it more likely
      he was involved with Mitchell in this case.

Appellant’s Brief at 31 (citation omitted).

      In addressing this issue, we reiterate that the law-of-the-case doctrine

“refers to a family of rules which embody the concept that a court involved

in the later phases of a litigated matter should not reopen questions decided

by another judge of that same court or by a higher court in the earlier

phases of the matter.” Starr, 664 A.2d at 1331. “Among the related but

distinct rules which make up the law of the case doctrine are that: . . . upon

a second appeal, an appellate court may not alter the resolution of a legal

question previously decided by the same appellate court[.]” Id.

                                     - 22 -
J-S75010-17


      The particular line of cross-examination of Appellant was as follows:

      Q. You know Sean [Connolly] was accused of shooting Tommy
      Mitchell and putting him in the chair?

      A. I know that, yes.

      Q. You know that he was one of two masked guys that was
      supposed to have done that?

      A. No, I don’t know that.

      Q. You don’t know that there’s a second unidentified masked guy
      involved in the shooting of Tommy Mitchell?

      A. No, sir, I don’t know.

      Q. So that wasn’t you with Sean Connolly back in the day that
      put Tommy Mitchell in the chair?

      A. Absolutely not, sir.

N.T., 3/17-23/05, at 150.

      Our review of the record reflects that defense counsel did not make a

timely objection to the above-referenced exchange.         Rather, later in the

proceedings, trial counsel made the following objection and request for a

mistrial:

             At this time, Your Honor, I would bring to the [trial c]ourt’s
      attention that [the prosecutor] in his cross-examination of
      [Appellant] asked him certain questions . . . . He also asked
      [Appellant] you are aware of fact that Thomas Mitchell was shot
      and placed in that wheelchair 10 years ago and there was Sean
      Connolly who was charged with the shooting and convicted of it.
      There was a second individual with him. Were you that second
      individual with him? Didn’t you get letters from Sean Connolly?
      Don’t you know Sean Connolly? Haven’t you talked to him? My
      client answered no that he was not the second individual. He
      said that he did not receive any letters from Sean Connolly. All
      of this was highly suggestive of my client having been involved

                                     - 23 -
J-S75010-17


      in other criminal conduct. The questioning wasn’t structured in
      such a way did you, it was structured in such a way isn’t it true
      that you did that and did this. It was highly prejudicial and dealt
      with other criminal conduct. I’m objecting to the form of it. It is
      appropriate now for me to put that objection in since I waited to
      see if [the prosecutor] was going to offer testimony in rebuttal to
      support these allegations that he made, the old allegations that
      he made before the jury that are highly prejudicial and,
      accordingly, since they had not been supported, I am moving for
      a mistrial.

N.T., 3/17-23/05, at 276-277.     The trial court then denied the motion for

mistrial. Id. at 279-280.

      In his direct appeal to this Court, Appellant raised the following

pertinent issue:

      IV. Did the prosecutor’s questioning of [Appellant] about an
      incident years earlier in which one of the homicide victims was
      shot and rendered paraplegic warrant a mistrial?

Commonwealth v. Crisswalle, 46 A.3d 824, 1261 WDA 2005 at 3 (Pa.

Super. 2012) (unpublished memorandum).

      The trial court addressed this issue in its Pa.R.A.P. 1925(a) opinion as

follows:

            [Appellant] has also suggested that a mistrial should have
      been granted since the District Attorney through questions asked
      of [Appellant], attempted to infer that [Appellant] in some way
      had been involved in the shooting of Thomas Mitchell that
      resulted in him being a paraplegic. [Appellant] denied that he
      was responsible and similarly denied that he had any relationship
      with [Sean Connolly]. [Sean Connolly] was suspected of being
      the individual who shot Mitchell, however he was one of two
      shooters, the second person never having been identified.
      [Appellant], in response to these questions, denied he was the
      second shooter, denied he had any relationship with [Sean
      Connolly] and denied that he had ever received any material
      from [Sean Connolly]. During [Shaheeda] Walker’s testimony

                                    - 24 -
J-S75010-17


      she indicated that [Appellant] told her that he had killed Mitchell
      because Mitchell had a hit out on him. The questions that were
      being asked of [Appellant] during cross-examination attempted
      to establish a possible motive for Mitchell putting a hit out on
      [Appellant] and Mitchell’s belief that [Appellant] was responsible
      for the first shooting.     [Appellant] denied knowing [Sean
      Connolly] and being involved in Mitchell’s first shooting.
      Accordingly, there was no need for a mistrial with respect to
      these questions.

Trial Court Opinion, 1/15/10, at 67-68. In reviewing Appellant’s claim, this

Court affirmed on the basis of the trial court’s analysis of the issue.

Crisswalle,    1261    WDA     2005    (unpublished    memorandum       at   4-5).

Therefore, on direct appeal this Court resolved that the particular line of

questioning was proper and concluded that a mistrial was not warranted.

We are not permitted to alter the resolution of a legal question previously

decided by this Court.     Hence, it is our determination that Appellant has

failed to establish that the underlying claim has merit. Thus, this allegation

of ineffective assistance of counsel fails.

      Appellant last argues that trial counsel was ineffective for failing to

object to the trial court’s alibi instruction to the jury. Appellant’s Brief at 34-

36. Specifically, Appellant summarizes his claim as follows:

            In the case at bar, the trial court’s charge on alibi was not
      clear or totally accurate because there was no mention made
      that there could be a reasonable doubt even if the jury
      disbelieved [Appellant’s] alibi or believed a part of it but not in
      its whole.

            Trial counsel was ineffective for not objecting to the
      incorrect alibi charge, both the original and supplemental alibi
      charge. Counsel’s failure to object to the alibi charge had no
      reasonable strategic basis designed to further the interests of

                                      - 25 -
J-S75010-17


      the petitioner, the issue has arguable merit and the petitioner
      was prejudiced by the charge. But for the errors and omissions
      of counsel, there is a reasonable probability that the outcome of
      the proceedings would have been different. If the jury believed
      that the petitioner could raise a reasonable doubt even where
      they discredited his alibi, then the jury could have found him not
      guilty of these charges.

Appellant’s Brief at 36 (citation omitted).

      When reviewing a jury instruction challenge, we look to “the jury

charge as a whole to determine if it is fair and complete. Reversible error

occurs [o]nly where there is an abuse of discretion or an inaccurate

statement of the law.” Commonwealth v. Hanford, 937 A.2d 1094, 1097

(Pa. Super. 2007) (citations and internal quotation marks omitted).          “The

trial court has broad discretion in phrasing its instructions, and may choose

its own wording so long as the law is clearly, adequately, and accurately

presented to the jury for its consideration.” Commonwealth v. Fletcher,

986 A.2d 759, 792 (Pa. 2009). “It is well-established that the standard jury

instructions are merely guides to aid trial judges.”      Commonwealth v.

Soto, 693 A.2d 226, 231 (Pa. Super. 1997).

      An alibi is “a defense that places the defendant at the relevant
      time in a different place than the scene involved and so removed
      therefrom as to render it impossible for him to be the guilty
      party.” [Commonwealth v. Roxberry], 602 A.2d [826,] 827
      [(Pa. 1992) (Roxberry II)] (quoting Commonwealth v.
      Jones, 529 Pa. 149, 602 A.2d 820, 822 (1992)).                    In
      Commonwealth v. Pounds, [417 A.2d 597 (Pa. 1980),] we
      held that a trial court, faced with alibi evidence,3 should instruct
      a jury generally that “it should acquit if defendant’s alibi
      evidence, even if not wholly believed, raises a reasonable doubt
      of his presence at the scene of the crime at the time of its
      commission and, thus, of his guilt.” [Pounds, 417 A.2d at 603].

                                     - 26 -
J-S75010-17


     The instruction,4 we held, is critically important to offset “the
     danger that the failure to prove the defense will be taken by the
     jury as a sign of the defendant’s guilt.” Id. We explained that
     the defendant bears no burden of proof in a criminal case, and
     that to infer guilt based upon a failure to establish an alibi
     “contravenes     the   presumption     of   innocence   and    the
     Commonwealth’s burden of proving the offense beyond a
     reasonable doubt.” Id. at 603 n. 17. Given these concerns, we
     have held unequivocally that “a defendant is entitled to an alibi
     instruction when evidence of alibi ... has been introduced.” Id.
     at 602 (citing Commonwealth v. Bonomo, 396 Pa. 222, 151
     A.2d 441 (1959)). Further, we held in Pounds that “general
     instructions on the Commonwealth’s burden of proving each
     element of the offense beyond a reasonable doubt, the absence
     of a burden of proof on the defendant, and assessing the
     credibility of witnesses do not adequately protect against” the
     danger posed by the misapprehensions a jury might indulge
     regarding the relevance and effect of alibi evidence. Id. at 603.

          3 Although an alibi defense typically is presented with
          accompanying testimonial or other evidence, “the
          testimony of the accused may, by itself, be sufficient
          to raise an alibi defense and entitle him to an
          appropriate jury instruction.” Pounds, 417 A.2d at
          602.

          4   A model alibi instruction follows:

                  In this case, the defendant has
                  presented evidence of an alibi, that is,
                  that [he] was not present at the scene or
                  was rather at another location at the
                  precise time that the crime took place.
                  You should consider this evidence along
                  with all the other evidence in the case in
                  determining whether the Commonwealth
                  has met its burden of proving beyond
                  reasonable doubt that a crime was
                  committed and that the defendant
                  [himself] committed or took part in
                  committing]     it.     The   defendant’s
                  evidence that [he] was not present,
                  either by itself or together with other
                  evidence, may be sufficient to raise a

                                     - 27 -
J-S75010-17


                  reasonable doubt of [his] guilt. If you
                  have a reasonable doubt of the
                  defendant’s guilt, you must find [him]
                  not guilty.

            Pa. Suggested Std. Crim. Jury Instr. § 3.11.
            Although courts are not bound to utilize this precise
            instruction, see Commonwealth v. Ragan, 560 Pa.
            106, 743 A.2d 390, 399 (1999) (declining to require
            use if the “even if not wholly believed” language
            used in Pounds); cf. Commonwealth v. Blount,
            538 Pa. 156, 647 A.2d 199, 209 (1994) (“The trial
            court has discretion in phrasing its instructions to the
            jury ....”), an alibi instruction should simply “indicate
            that the failure of the evidence to prove alibi is not
            evidence of guilt, that the defendant bears no burden
            to disprove any element of the offense, and alibi
            evidence may negate proof beyond a reasonable
            doubt even if it is not wholly believed....”          Pa.
            Suggested Std. Crim. Jury Instr. § 3.11, Adv. Comm.
            Note.

Commonwealth v. Hawkins, 894 A.2d 716, 717-718 (Pa. 2006).

      In addition, we observe that our Supreme Court offered the following

direction regarding alibi defense instructions:

             An alibi instruction is proper so long as, when taken as a
      whole, the instruction makes clear to the jury that a defendant’s
      failure to prove the alibi is not in and of itself a basis for a
      finding of guilt and that a reasonable doubt could arise based
      upon alibi evidence even where the defense evidence is not
      wholly believed. Commonwealth v. Saunders, 529 Pa. 140,
      602 A.2d 816 (1992). As we stated in Saunders:

            An [alibi] instruction is proper if it expressly informs
            the jury that the alibi evidence, either by itself or
            together with other evidence, could raise a
            reasonable doubt as to the defendant’s guilt and
            clearly directs the jury to consider this evidence in
            determining whether the Commonwealth met its
            burden of proving beyond a reasonable doubt that
            the crime was committed by the defendant.              A

                                     - 28 -
J-S75010-17


              charge which meets this standard would not be
              taken to mean that by introducing alibi evidence the
              defense assumed a burden of proof, which, if not
              met, could provide a basis for a finding of guilt.

              Further, by instructing the jury that the defense
              evidence on alibi ‘either by itself or together with the
              other evidence’ could raise a reasonable doubt, the
              trial court correctly conveyed that a reasonable
              doubt could arise based upon alibi even where the
              defense evidence was not wholly believed.

      Id. at 145, 602 A.2d at 818.

Commonwealth v. Begley, 780 A.2d 605, 629 (Pa. 2001).

      The PCRA court addressed Appellant’s claim of ineffective assistance of

counsel for failing to object to the propriety of the trial court’s alibi defense

as follows:

      Here, the Court instructed the jury twice on the alibi defense.
      The jury was told that they should consider the evidence
      presented that claimed that [Appellant] was not present when
      and where the shootings occurred in determining whether the
      Commonwealth had met its burden of proving the elements of
      the crimes charged beyond a reasonable doubt. They were told
      that the alibi evidence, “Either by itself or together with other
      evidence may be sufficient to raise a reasonable doubt ...”
      ([N.T., 3/17-23/05, at] 471). This properly apprised the jury as
      to how they should consider this evidence.

            When the jury asked to be charged again on reasonable
      doubt, Judge Cashman recounted the alibi defense presented
      and told the jury, “Now, if somebody is not present at the scene
      of the crime, they can't be committing that particular crime. if
      they are not there, they cannot be the particular individual that
      committed that crime.” ([N.T., 3/17-23/05, at] 536). Taking
      these instructions on alibi as a whole, the jury was given the
      proper parameters for weighing and considering the alibi
      evidence presented.        Accordingly, trial counsel was not
      ineffective for failing to object to a jury instruction that was
      proper and this claim will be dismissed without a hearing.

                                       - 29 -
J-S75010-17



PCRA Court Opinion and Notice of Intent to Dismiss, 12/15/15, at 11-12.

      Our review of the record reflects that the trial court gave the following

instruction to the jury prior to the jury retiring for deliberations:

            Now, [Appellant] in this case presented alibi testimony. As
      a result, a defendant cannot be guilty of a crime unless he is at
      the scene of the commission of that crime. . . . [Appellant]
      presented alibi testimony and that is that he was not present at
      the scene but rather he was in Penn Hills and, in fact, his aunt
      had come to his residence to obtain money to use as bar change
      for the club that she was managing. You should consider all of
      this evidence in determining whether or not the Commonwealth
      has met its burden of proving each and every element of the
      offenses charged beyond a reasonable doubt.

             [Appellant] testified that he was not present. Either by
      itself or together with other evidence may be sufficient to raise a
      reasonable doubt as to whether or not the individual or collective
      guilt with respect to these charges has been proven beyond a
      reasonable doubt. You would consider the evidence of alibi
      testimony as you would consider the testimony of all of the other
      evidence given to you in this case.

N.T., 3/17-23/05, at 470-471.

      The record further indicates that, during deliberations, the jury sent a

question to the trial judge asking that they be recharged with certain

instructions. Specifically, the trial court noted:

      We have received a question from you[, the jurors,] and that is
      can we please be recharged for the homicide charges and the
      definition of reasonable doubt and how to judge the evidence.
      Based upon kind of the generic last phrase I’m going to charge
      you in the entirety because there are a lot of different ways you
      can consider different pieces of evidence and I think you
      probably should have the entire charge.

Id. at 517.


                                      - 30 -
J-S75010-17


      Thereafter, the trial court proceeded to recharge the jury with the

complete set of instructions.      Id. at 518-559.     Upon reaching the alibi

instruction, the trial court gave the following supplemental charge:

             Now, [Appellant] had presented alibi testimony. In this
      regard, [Appellant] presented testimony that he was in a Penn
      Hills residence where his aunt had come to get money from him
      at the time the shooting took place because she was in need of
      money to allow the cash register to operate in the back bar of
      the night club where she was the manager. . . . Now, if
      somebody is not present at the scene of the crime, they can’t be
      committing that particular crime. If they are not there, they
      cannot be the particular individual that committed the crime.
      That is the nature of an alibi defense: I didn’t do this particular
      crime because I wasn’t there.

            You will consider the alibi testimony in this regard as you
      will consider the testimony of all of the other individuals who
      have come forward regardless of the nature of their particular
      testimony.

N.T., 3/17-23/05, at 536.

      Review of the jury charge, taken as a whole, supports the PCRA court’s

conclusion that the jury was correctly instructed on the proper points for

weighing and considering alibi evidence.       The entirety of the instructions

appropriately set forth the correct legal principles to be utilized by the jury in

deliberating the evidence presented.           Accordingly, Appellant has not

established that his claim of ineffective assistance of counsel for failure to

object to the trial court’s instruction has arguable merit.      Thus, this final

claim of ineffective assistance also fails.

      Order affirmed.




                                      - 31 -
J-S75010-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2018




                          - 32 -